Case 1:18-cv-00913-RGA Document 17 Filed 08/05/21 Page 1 of 11 PageID #: 1533




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


RICHARD F. ROTH, JR.,

                      Petitioner,

       V.                                        Civil Action No. 18-913-RGA

TRUMAN MEARS, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,.

                      Respondents. 1



                              MEMORANDUM OPINION


Richard F. Roth, Jr. Prose Petitioner.

Maria T. Knoll, Deputy Attorney General of the Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




            ,,--
August  i'J__,2021
Wilmington, Delaware




1
 Warden Truman Mears replaced former Warden Robert May, an original party to this case. See
Fed. R. Civ. P. 25(d).
Case 1:18-cv-00913-RGA Document 17 Filed 08/05/21 Page 2 of 11 PageID #: 1534




       Petitioner Richard F. Roth, Jr. is an inmate in custody at the Sussex Correctional

Institution in Georgetown, Delaware. Petitioner filed an Application for a Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2254. (D.I. 1; D.I. 6) The State filed an Answer in opposition.

(D.I. 12) For the reasons discussed, the Court will dismiss the instant proceeding as barred by

the limitations period prescribed in 28 U.S.C. § 2244.

I.     BACKGROUND
       Petitioner and "three codefendants were charged in connection with a series of robberies

occurring in the Newport and Stanton [Delaware] area in December 1998. The codefendants

were Richard Roth, Sr. [Petitioner's father], James Anderson, and Moises Ordorica." Roth v.

State, 788 A.2d 101, 103 (Del. 2001). On June 16, 2000, a Delaware Superior Court jury found

Petitioner guilty of two counts of first degree murder, four counts of first degree robbery, three

counts of second degree conspiracy, and six counts of possession of a firearm during the

commission of a felony ("PFDCF"). See Roth v. State, 901 A.2d 120 (Table), 2006 WL

1186806, at *1 (Del. May 2, 2006); (D.I. 12 at 1). The Superior Court sentenced Petitioner to

two life sentences plus an additional 188 years of Level V incarceration. See id. The Delaware

Supreme Court affirmed Petitioner's convictions on December 21, 2001. See Roth, 788 A.2d at

111.

       On September 13, 2004, Petitioner filed in the Superior Court a prose motion for

postconviction relief pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61 motion").

(D.1. 13-9) The Superior Court dismissed the Rule 61 motion on June 13, 2005, and the

Delaware Supreme Court affirmed that decision on May 2, 2006. (D.1. 13-1 at 12, Entry Nos.

118 and 121; D.I. 13-11); see Roth, 2006 WL 1186806, at *3.
Case 1:18-cv-00913-RGA Document 17 Filed 08/05/21 Page 3 of 11 PageID #: 1535




         On September 28, 2016, Petitioner filed a second Rule 61 motion, which the Superior

Court summarily dismissed on January 25, 2017. (D.I. 13-17); see State v. Roth, 2017 WL

477966, at *3 (Del. Super. Ct. Jan. 25, 2017). Petitioner did not appeal that decision. (D.I. 12 at

2)

         On April 18, 2017, Petitioner filed a motion to recuse the Superior Court judge who

denied his second Rule 61 motion, and then he filed a third Rule 61 motion on July 13, 2017.

(D.I. 13-1 at 13, Entry Nos. 128 and 129) The Superior Court granted Petitioner's recusal

motion and referred the case to another Superior Court judge. (D.I. 13-1 at 14, Entry No. 133)

On October 27, 2017, the newly assigned judge dismissed Petitioner's third Rule 61 motion as

procedurally barred. (D.I. 13-20) The Delaware Supreme Court affirmed that decision on April

26, 2018. See Roth v. State, 185 A.3d 691 (Table), 2018 WL 1996452, at *1 (Del. Apr. 26,

2018).

         Petitioner filed his original habeas application in this Court in June 2018, followed by an

amended habeas application in September 2018 (collectively referred to as "Petition"). (D.I. 1;

D.I. 6) The Petition asserts the following two grounds for relief: (1) the State knowingly used

perjured testimony to obtain Petitioner's conviction; and (2) Petitioner is actually innocent. (D.I.

1; D.I. 6)

II.      ONE YEAR STATUTE OF LIMITATIONS

         AEDP A prescribes a one-year period of limitations for the filing of habeas petitions by

state prisoners, which begins to run from the latest of:

                (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such
                review;


                                                  2
Case 1:18-cv-00913-RGA Document 17 Filed 08/05/21 Page 4 of 11 PageID #: 1536




                (B) the date on which the impediment to filing an application
                created by State action in violation of the Constitution or laws of
                the United States is removed, if the applicant was prevented from
                filing by such State action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly
                recognized by the Supreme Court and made retroactively
                applicable to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due
                diligence.

28 U.S.C. § 2244(d)(l). AEDPA's limitations period is subject to statutory and equitable tolling.

See Hollandv. Florida, 560 U.S. 631 (2010) (equitable tolling); 28 U.S.C. § 2244(d)(2)

(statutory tolling).

        Petitioner does not assert, and the Court cannot see, any facts triggering the application of

§ 2244(d)(l)(B),(C), or (D). Therefore, the one-year period oflimitations began to run when

Petitioner's conviction became final under § 2244(d)(l )(A).

        Pursuant to§ 2244(d)(l)(A), ), if a state prisoner appeals a state court judgment but does

not seek certiorari review, the judgment of conviction becomes final, and the statute of

limitations begins to run, upon expiration of the ninety-day time period allowed for seeking

certiorari review. See Kapral v. United States, 166 F.3d 565, 575, 578 (3d Cir. 1999); Jones v.

Morton, 195 F.3d 153, 158 (3d Cir. 1999). In this case, the Delaware Supreme Court affirmed

Petitioner's convictions on December 21, 2001, and he did not file a petition for a writ of .

certiorari in the United States Supreme Court. As a result, Petitioner's convictions became final

on March 21, 2002. Applying the one-year limitations period to that date, Petitioner had until




                                                 3
 Case 1:18-cv-00913-RGA Document 17 Filed 08/05/21 Page 5 of 11 PageID #: 1537




March 24, 2003 to timely file a habeas petition. 2 See Wilson v. Beard, 426 F.3d 653, 662-64 (3d

 Cir. 2005) (Fed. R. Civ. P. 6(a) applies to AEDPA's limitations period); Phlipot 1l. Johnson,

2015 WL 1906127, at *3 n. 3 (D. Del. Apr. 27, 2015) (AEDPA's one-year limitations period is

 calculated according to the anniversary method, i.e., the limitations period expires on the

. anniversary of the date it began to run). Petitioner, however, did not file the instant Petition until

 June 14, 2018, 3 a little more than fifteen years after that deadline. Thus, the Petition is time-

 barred and should be dismissed, unless the limitations period can be statutorily or equitably

 tolled. See Jones, 195 F.3d at 158. The Court will discuss each doctrine in turn.

        A. Statutory Tolling

         Pursuant to § 2244(d)(2), a properly filed state post-conviction motion tolls AEDPA's

 limitations period during the time the motion is pending in the state courts, including any post-

 conviction appeals, provided that the motion was filed and pending before the expiration of

 AEDPA's limitations period. See Swartz v. Meyers, 204 F.3d 417, 420-24 (3d Cir. 2000). The

 limitations period is also tolled for the time during which an appeal from a post-conviction

 decision could be filed even if the appeal is not eventually filed. Id. at 424. The limitations

 period, however, is not tolled during the ninety days a petitioner has to file a petition for a writ of

 certiorari in the United States Supreme Court regarding a judgment denying a state post-

 conviction motion. See Stokes v. Dist. Att'y ofPhiladelphia, 247 F.3d 539, 542 (3d Cir. 2001).



 2
   Since the one-year limitations period ended on a week~nd, Petitioner had until the end of the
 day on Monday March 24, 2003 to file his Petition. See Fed. R. Civ. P. 6(a)(l),(3).
 3
  Pursuant to the prisoner mailbox rule, the Court adopts June 14, 2018 as the filing date because
 that is the date on Petitioner's certificate of mailing. See Longenette v. Krusing, 322 F.3d 758,
 761 (3d Cir. 2003) (the date on which a prisoner transmitted documents to prison authorities for
 mailing is to be considered the actual filing date).

                                                    4
Case 1:18-cv-00913-RGA Document 17 Filed 08/05/21 Page 6 of 11 PageID #: 1538




         The limitations clock in this case started to run on March 22, 2002, and ran without

interruption until it expired on March 24, 2003. None of Petitioner's three Rule 61 motions

statutorily toll the limitations period because they were filed after the expiration of the

limitations period. Therefore, the instant Petition is time-barred, unless equitable tolling applies.

         B. Equitable Tolling

         The one-year limitations period may be tolled for equitable reasons in rare circumstances

when the petitioner demonstrates "(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely filing." Holland, 560

U.S. at 649-50. With respect to the diligence inquiry, a petitioner's obligation to exercise

diligence "does not pertain solely to the filing of the federal habeas petition, rather it is an

obligation that exists during the period [the inmate] is exhausting state remedies as well."

LaCava v. Kyler, 398 F.3d 271, 277 (3d Cir. 2005). Equitable tolling is not available where the

late filing is due to the petitioner's excusable neglect. See Holland, 560 U.S. at 651-52. As for

the extraordinary circumstance requirement, "the relevant inquiry is not whether the

circumstance alleged to be extraordinary is unique to the petitioner, but how severe an obstacle it

creates with respect to meeting AEDPA's one-year deadline." Pabon v. Mahanoy, 654 F.3d 385,

401 (3d Cir. 2011). Notably, an extraordinary circumstance will only warrant equitable tolling if

there is "a causal connection, or nexus, between the extraordinary circumstance      Dand the
petitioner's failure to file a timely federal petition." Ross v. Varano, 712 F.3d 784, 803 (3d Cir.

2013).

         Here, Petitioner asserts that the limitations period should be equitably tolled because he is

actually innocent. Specifically, he contends that the State "deliberately failed to correct


                                                   5
Case 1:18-cv-00913-RGA Document 17 Filed 08/05/21 Page 7 of 11 PageID #: 1539




knowingly false testimony of the only eyewitness [Abraham Ayala] and then knowingly use[d]

the false eyewitness testimony during closing argument to obtain a tainted conviction." (D.I. 6 at

15) Petitioner's allegation of perjury actually stems from the testimony that was offered in the

subsequent criminal trial of his co-defendant father ("Roth Sr."). (D.I. 15-11 at 2-5) At

Petitioner's trial, Ayala testified that after hearing shots from inside the grocery store, he saw one

"guy" with a long black jacket, a mask, gloves, and a black gun. (D.I. 13-2 at 95) Ayala

described the man as being shorter than him and that he could not see the man's face. (Id. at 98)

Ayala saw the short guy run around inside the store. (Id. at 100) Then, Ayala returned to his

truck and watched two men leave the store. (Id. at 101) Ayala testified that the men were not

wearing masks at this point, and. "I see their faces, but, I mean, not like this, because, I mean,

they was like this and turned to the left, ... , I can't see their faces." (Id. at 102) Ayala stated that

the shorter robber did not have facial hair. (Id. at 103) At Roth, Sr.'s subsequent trial, in

addition to Ayala's testimony that the shorter man had no facial hair, Detective Bramble testified

that Ayala's statement to police was that he did not see the robbers' faces. (D.I. 15-11 at 2-5)

Petitioner asserts that Detective Bramble's testimony during Roth Sr. 's trial that Ayala did not

see the robber's face constitutes "new evidence" demonstrating that the State offered perjured

testimony at his trial, which also demonstrates his actual innocence and warrants equitable

tolling.

           In McQuiggin v. Perkins, the Supreme Court held that a credible claim of actual

innocence may serve as an "equitable exception" that can overcome the bar of AEDPA's one-

year limitations period. McQuiggin v. Perkins, 133 S.Ct. 1924, 1928 (2013). Nevertheless,

"tenable actual-innocence gateway pleas are rare," and a petitioner only meets the threshold


                                                    6
Case 1:18-cv-00913-RGA Document 17 Filed 08/05/21 Page 8 of 11 PageID #: 1540




requirement by "persuad[ing] the district court that, in light of the new evidence, no juror, acting

reasonably, would have voted to find him guilty beyond a reasonable doubt." Id An actual

innocence claim must be based on "new reliable evidence - whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence [] that was not presented

at trial." Schlup v. Delo, 513 U.S. 298,324 (1995). In the Third Circuit, evidence is "new" for

the purposes of the Schlup standard only if it was not available at the time of trial and could not

have been discovered earlier through the exercise of due diligence, 4 except in situations where

that evidence was not discovered due to the ineffective assistance of trial counsel. See Houck v.

Stickman, 625 F.3d 88, 93-94 (3d Cir. 2010). In turn, when determining if a petitioner's new

evidence shows it is "more likely than not that no reasonable juror would have convicted him," a

court must consider "all the evidence, old and new, incriminating and exculpatory, without

regard to whether it would necessarily be admitted under rules of admissibility that would govern

at trial." House v. Bell, 547 U.S. 518, 538 (2006).

       In this case, the Court is not persuaded that Petitioner has presented a viable claim of

actual innocence sufficient to equitably toll the limitations period. Petitioner fails to note that,

during direct examination, Ayala testified that the robbers were wearing masks when he first

arrived at the grocery store and that he could not see their faces, but he could see their faces once

they left the store because they had removed their masks at that point. (D.I. 13-2 at 24, 26) In

addition, after Ayala testified, the State played the audiotape of Ayala's statement to Detective

Bramble for the jury to hear (D.I. 13-2 at 45), in which Ayala told Detective Bramble that he did
4
 The circuits addressing the issue are split over what constitutes "new" evidence for Schlup
purposes. The Eighth Circuit's interpretation of"new'' evidence corresponds with the Third
Circuit's, whereas the Seventh and the Ninth Circuits do not require the exercise of due
diligence, and view "new" evidence as evidence that was not "presented" at trial. See Kidd v.
Norman, 651 F.3d 947, 953 (8 th Cir. 2011) (collecting cases).
                                                   7
Case 1:18-cv-00913-RGA Document 17 Filed 08/05/21 Page 9 of 11 PageID #: 1541




not see the faces of the men who robbed the store. (See D.I. 13-12 at 40; D.I. 13-13 at 21). Since

the jury was aware of Ayala's inconsistent statements, Petitioner's instant contention does not

amount to "new evidence" relating to Ayala's testimony. And, even if it were new evidence, to

the extent there was any discrepancy in testimony, "[d]iscrepancy is not enough to prove perjury.

There are many reasons testimony may be inconsistent; perjury is only one possible reason."

Lambert v. Blackwell, 387 F.3d 210,249 (3d Cir. 2004). Finally, Petitioner himself

acknowledges that his claim of innocence is "procedural, rather than substantive," and that his

constitutional claim is "not based on his innocence, but rather on the prosecution's use of

knowingly false testimony." (D.I. 6 at 15) Thus, the Court concludes that Petitioner has not

provided new reliable evidence of his factual innocence sufficient to trigger equitable tolling

under the McQuiggan/Schlup standard.

       In addition, Petitioner's failure to explain why he waited until 2018 to file the instant

Petition when the alleged discrepancy in Ayala's testimony occurred during Roth Sr.'s trial in

2001 precludes him from satisfying the diligence requirement for equitable tolling. To the extent

Petitioner's failure to timely file the instant Petition was due to a mistake or lack of legal

knowledge, neither excuse constitutes an extraordinary circumstance for equitable tolling

purposes. See LaCava, 398 F.3d at 276 ("in non-capital cases, attorney error, miscalculation,

inadequate research, or other mistakes have not been found to rise to the extraordinary

circumstances required for equitable tolling"); Simpson v. Snyder, 2002 WL 1000094, at *3 (D.

Del. May 14, 2002).




                                                   8




                                                                                                     I
Case 1:18-cv-00913-RGA Document 17 Filed 08/05/21 Page 10 of 11 PageID #: 1542




        For all of these reasons, the Court concludes that the doctrine of equitable tolling is not

available to Petitioner on the facts he has presented. Accordingly, the Court will dismiss the

instant Petition as time-barred. 5

III.    PENDING MOTION

        Petitioner filed a motion titled "Motion For Discovery" during the pendency of this

proceeding. In the Motion, Petitioner contends that the Court should hold an evidentiary hearing

with respect to his gateway claim of actual innocence, because his case "falls within the

necessary purview of both [Howell v. Sup 't Albion SCI, 978 F.3d 54 (3d Cir. 2020)] and Schlup."

(D.I. 16 at 2) Given Petitioner's assertions, the Court construes the Motion as primarily

requesting an evidentiary hearing along with any related necessary discovery ("Motion for

Discovery/Evidentiary Hearing").

        A district court's decision to conduct an evidentiary hearing on an actual-innocence

gateway claim in a habeas proceeding is discretionary. See Cristin v. Brennan, 281 F.3d 404,

413 (3d Cir. 2002). The Court has already concluded that Petitioner's allegation of innocence

does not constitute a viable gateway claim of actual innocence under McQuiggan and Schlup,

and his reliance on the Third Circuit's recent decision in Howell does not alter the Court's

conclusion. In Howell, "three of the prosecution's trial witnesses recanted their testimony, and

[the Third Circuit held] that an evidentiary hearing was needed because their recanting cast[ed]

significant doubt on the defendant's conviction, particularly when considered with another

suspect's confession." Keaton v. Sup't Greene SCI, 845 F. App'x 153, 157 (3d Cir. 2021)

(cleaned up). Here, however, there is no recantation of testimony or any confession, and


5
 Having concluded that the instant Petition is time-barred, the Court will not address the State's
alternate reason for denying the Petition.
                                                  9
Case 1:18-cv-00913-RGA Document 17 Filed 08/05/21 Page 11 of 11 PageID #: 1543




Petitioner has not provided any new evidence to cast doubt on his conviction. Accordingly, the

Court will deny Petitioner's Motion for Discovery/Evidentiary Hearing.

IV.    CERTIFICATE OF APPEALABILITY

       A district court issuing a final order denying a § 2254 petition must also decide whether

to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C. § 2253(c)(2).

When a district court denies a habeas petition on procedural grounds without reaching the

underlying constitutional claims, the court is not required to issue a certificate of appealability

unless the petitioner demonstrates that jurists of reason would find it debatable: (1) whether the

petition states a valid claim of the denial of a constitutional right; and (2) whether the court was

correct in its procedural ruling. See Slack v. McDaniel, 529 U.S. 473,484 (2000).

        The Court concludes that the instant Petition is time-barred. In the Court's view,

reasonable jurists would not find this conclusion to be debatable. Therefore, the Court will not

issue a certificate of appealability.

V.      CONCLUSION

        For the reasons discussed, the Court will dismiss the Petition as time-barred. An

appropriate Order will be entered.




                                                  10
